705 S.E.2d 743 (2011)
Brian W. CAIL and Wife, Dana S. Cail, and Jerry M. Deal
v.
Dr. Robert A. CERWIN; Christina Cerwin, John M. Dunlow, Substitute Trustee; Canusa Mortgage Corporation; and D.B. Lancaster.
No. 368P10.
Supreme Court of North Carolina.
February 3, 2011.
J. Michael Weeks, Zebulon, for Cerwin, Christina.
Ronald H. Garber, Raleigh, for Brian W. Cail, et al.
Byron L. Saintsing, Raleigh, for Brian W. Cail, et al.

ORDER
Upon consideration of the petition filed on the 26th of August 2010 by Defendant (Christina Cerwin) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*744 "Denied by order of the Court in conference, this the 3rd of February 2011."
JACKSON, J., recused.